UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-4166


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

IRESHIA DONTE SUMMERS, a/k/a Eric Summers,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.    Malcolm J. Howard,
Senior District Judge. (5:13-cr-00006-H-2)


Submitted:   March 30, 2015                  Decided:   April 2, 2015


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Renorda E. Pryor, HERRING LAW CENTER, PLLC, Raleigh, North
Carolina, for Appellant.     Jennifer P. May-Parker, Assistant
United States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pursuant to a plea agreement, Ireshia Donte Summers pled

guilty to conspiracy to possess stolen firearms and ammunition,

in violation of 18 U.S.C. § 371 (2012) (Count One); possession

of   firearms        within       1000   feet       of    a   school,    and     aiding      and

abetting the same, in violation of 18 U.S.C. §§ 922(q)(2)(A),

924, & 2 (2012) (Count Four); and possession of firearms and

ammunition      by    a     convicted     felon,         in   violation     of    18   U.S.C.

§§ 922(g)(1),         924     (2012)     (Count          Six).     The     district     court

sentenced Summers to 360 months’ imprisonment, the bottom of the

Guidelines range, which reflected concurrent terms of 60 months

on Count One, 60 months on Count Four, and 360 months on Count

Six.

       Summers’ counsel has filed a brief pursuant to Anders v.

California,         386 U.S. 738   (1967),         stating    that    there      are    no

meritorious grounds for appeal, but questioning whether venue

was proper.          Summers filed a pro se supplemental brief that,

liberally construed, challenges the validity of his guilty plea

and asserts claims of ineffective assistance of counsel. *                                   For

the reasons that follow, we affirm.

       In his pro se brief, Summers argues that he would not have

pled       guilty    but    for     defense     counsel’s          assurances     that       his

       *
           The Government elected not to file a brief.



                                                2
federal sentence would not be enhanced based on conduct related

to the federal offenses for which charges were pending in state

court.     Because Summers did not move in the district court to

withdraw his guilty plea, we review the Fed. R. Crim. P. 11

hearing for plain error.                United States v. Martinez, 277 F.3d
517,    525     (4th    Cir.    2002).      “[T]o   satisfy     the   plain     error

standard, [Summers] must show:                 (1) an error was made; (2) the

error is plain; and (3) the error affects substantial rights.”

United    States       v.   Massenburg,    564 F.3d 337,   342-43   (4th    Cir.

2009).     Our review of the record leads us to conclude that the

district court fully complied with Rule 11 of the Federal Rules

of Criminal Procedure in accepting Summers’ guilty plea.

       Summers’ plea agreement contained no provisions concerning

his pending state charges and Summers stated under oath at the

plea hearing that his plea was not based on promises outside of

the plea agreement.            See Blackledge v. Allison, 431 U.S. 63, 73-

74     (1977)    (absent       “clear    and    convincing     evidence”   to    the

contrary, defendant is bound by statements made under oath at

guilty plea hearing).            We conclude that Summers is not entitled

to relief on his guilty plea challenge.

       Counsel argues, in the Anders brief, that venue for Count

Four, possession of firearms and ammunition in a school zone,

and aiding and abetting, was not proper in the Eastern District

of North Carolina, because the offense occurred in the Middle

                                           3
District      of       North     Carolina.            By      pleading       guilty      without

reserving the right to challenge venue on appeal, Summers waived

any right to challenge venue in this Court.                                See United States

v.   Bundy,      392 F.3d 641,    650      n.3     (4th      Cir.    2004)    (“Where     a

defendant who pled guilty presents on appeal an issue that he

did not even attempt to preserve by means of a conditional plea,

we   decline       to    entertain       the      appeal      on    the    ground     that    the

defendant’s unconditional plea waived that issue altogether.”);

United States v. Calderon, 243 F.3d 587, 590 (2d Cir. 2001)

(collecting           cases     and      explaining           that        “[v]enue       is    not

jurisdictional” and is waived by a “valid plea”).

       Finally,         Summers    asserts         that       he    was    denied     effective

assistance of counsel at the plea stage and at sentencing.                                     As

stated above, he claims that he pled guilty based on counsel’s

promise    that        his    sentence      would       not    be    enhanced       by   pending

related state court charges.                   He also contends that counsel was

ineffective at sentencing for failing to object to information

in the presentence report that was used to enhance his sentence.

       To succeed on a claim of ineffective assistance, Summers

must      show        that      (1)      trial          counsel’s          performance         was

constitutionally             deficient      and    (2)     such     deficient       performance

was prejudicial.              Strickland v. Washington, 466 U.S. 668, 687

(1984).          To     satisfy       the      performance          prong,     Summers        must

demonstrate        that       trial     counsel’s        performance         fell     below    an

                                                  4
objective      standard       of     reasonableness           under      prevailing

professional      norms.      Id.    at   688.       The    prejudice     prong    is

satisfied, within the context of a guilty plea, if Summers can

demonstrate “a reasonable probability that, but for counsel’s

errors, he would not have pleaded guilty and would have insisted

on going to trial.”        Hill v. Lockhart, 474 U.S. 52, 59 (1985).

      Unless an attorney’s ineffectiveness conclusively appears

on   the   face   of   the    record,     such     claims    are   not    generally

addressed on direct appeal, United States v. Benton, 523 F.3d
424, 435 (4th Cir. 2008), but rather should be raised in a

motion brought pursuant to 28 U.S.C. § 2255 (2012), in order to

permit sufficient development of the record.                   United States v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                       Because the

record does not conclusively establish ineffective assistance of

counsel, we conclude that these claims should be raised, if at

all, in a § 2255 motion.

      In   accordance      with    Anders,    we   have     reviewed     the   entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Summers’ convictions and sentence.

This court requires that counsel inform Summers, in writing, of

the right to petition the Supreme Court of the United States for

further review.        If Summers requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

                                          5
representation.      Counsel’s motion must state that a copy thereof

was served on Summers.        We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    this   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                     6